          Case 4:20-cv-00423-LPR Document 8 Filed 07/20/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

GARY BLOCK                                                                        PLAINTIFF


v.                               Case No. 4:20-cv-00423-LPR

DOES, Medical Staff                                                           DEFENDANTS


                                           JUDGMENT

       Pursuant to the Order that was entered on July 20, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that an in forma pauperis appeal from the Order and Judgment dismissing this

action would not be taken in good faith.

       IT IS SO ADJUDGED this 20th day of July 2020.


                                                   _________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
